      Case 4:20-cv-02773 Document 23 Filed on 07/26/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 26, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

DARRELL CUTTING, et al.,                   §
                                           §
       Plaintiffs.                         §
                                           §
VS.                                        § CIVIL ACTION NO. 4:20-CV-02773
                                           §
STATE FARM LLOYDS,                         §
                                           §
       Defendant.                          §

                     ORDER ADOPTING MAGISTRATE JUDGE’S
                     MEMORANDUM AND RECOMMENDATION

       On June 23, 2021, Defendant State Farm Lloyds’ Traditional Motion for Summary

Judgment (Dkt. 15) was referred to United States Magistrate Judge Andrew M. Edison

under 28 U.S.C. § 636(b)(1)(B). See Dkt. 21. Judge Edison filed a Memorandum and

Recommendation on July 9, 2021, recommending that Defendant State Farm Lloyds’

Traditional Motion for Summary Judgment (Dkt. 15) be GRANTED. See Dkt. 22.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error

on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that

there is no plain error apparent from the face of the record. Accordingly, it is hereby

ORDERED and ADJUDGED that:

       (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 22) is
              APPROVED and ADOPTED in its entirety as the holding of the Court;
              and
     Case 4:20-cv-02773 Document 23 Filed on 07/26/21 in TXSD Page 2 of 2




      (2)   Defendant State Farm Lloyds’ Traditional Motion for Summary Judgment
            (Dkt. 15) is GRANTED.

      It is so ORDERED. A final judgment and order of dismissal will be separately

entered.

      SIGNED at Houston, Texas, this 26th day of July, 2021.


                                             ___________________________________
                                                    GEORGE C. HANKS, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         2
